—Order, Supreme Court, New York County (Jane Solomon, J.), entered July 28, 1998, which granted defendants’ motion for summary judgment dismissing the complaint as against defendant Rockefeller Center Management Corporation, unanimously affirmed, without costs.
Having adduced evidence that it did not, at the time of plaintiffs accident, own, lease, maintain, operate, or manage the premises upon which the accident is alleged to have occurred, defendant-respondent made a prima facie showing of its entitlement to judgment in its favor as a matter of law; and, as plaintiff, in response, failed to adduce evidence in admissible form sufficient to establish any issue of fact as to defendant-respondent’s relationship to the subject premises, the grant of summary judgment dismissing the complaint as against defendant-respondent was correct (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.